Candi/ek, J.
The motion for a new trial, the overruling of which is the only ground of complaint in the hill of exceptions, does not attack any ruling of the trial judge as being erroneous in law, hut complains merely that the verdict was contrary to law and the evidence. The evidence for the State made out a clear case of murder. This was met only hy the statement of the accused. The verdict finding the accused guilty as charged was fully warranted, and the judgment overruling the motion for a new trial is " Affirmed.

All the Justices concur.